Citation Nr: 0605734	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-08 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a conversion reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to April 
1946.  

The matter of entitlement to an increased rating for a 
conversion reaction is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  This claim is also before the Board 
from the October 1997 rating decision which denied 
entitlement to service connection for headaches.  Notably, in 
an April 2003 supplemental statement of the case (SSOC), the 
RO assigned a 30 percent rating for the veteran's conversion 
reaction, noting that the conversion reaction now included 
headaches.  

Significantly, however, without any severance action 
undertaken by the RO in a manner consistent with 38 C.F.R. 
§ 3.105 (2005), the RO in an April 2005 rating decision 
informed the veteran that new and material evidence had not 
been submitted to reopen his claim for service connection for 
residuals of head trauma, the residuals of which the 
appellant identified as headaches.  Simultaneously, the RO 
informed the veteran that he was currently service-connected 
for a nervous disorder which included complaints of 
headaches.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The representative in July 2005 and January 2006, correctly 
observed that the veteran's claims folders were not available 
to the examiner at the most recent psychiatric examination 
that was conducted in December 2003.  Governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  38 C.F.R. § 3.326 (2005); Green v. Derwinski, 1 
Vet. App. 121 (1991).  Therefore, on remand, a new 
examination is in order.

As mentioned, the RO has included a headache disorder with 
the veteran's service-connected conversion reaction.  The RO 
has also continued to deny entitlement to service connection 
for residuals of head trauma despite the fact that the 
appellant claims that the residuals are now manifested as 
headaches.  Accordingly, in light of the RO's use of 
38 C.F.R. § 4.130, Diagnostic Code 9304 for rating the 
conversion disorder, the RO should explain to the veteran in 
writing why 38 C.F.R. § 4.130, Diagnostic Code 9304 was 
utilized in rating his service connected headaches.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100; Esteban v. Brown, 6 
Vet.App. 259, 261 (1994).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his psychiatric disability 
since April 2005.  If treatment records 
are identified, the RO should take the 
necessary steps to obtain them.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should schedule 
the appellant for a VA psychiatric 
examination.  The claims folders are to 
be made available for the examiner to 
review.  In accordance with the latest 
AMIE work sheets for rating psychiatric 
disorders the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any psychiatric disability.  A complete 
rationale for any opinions expressed must 
be provided.  

3.  The RO is to also schedule the 
appellant for a VA neurological 
examination in order to determine the 
nature and extent of any headache 
disorder.  The claims folders are to be 
made available for the examiner to 
review.  In accordance with the latest 
AMIE work sheets for rating headaches, 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any headaches.  The 
examiner must specifically note the 
nature and extent of any migraine 
headaches which are presented.  If the 
appellant's headaches are not a separate 
disorder and if they are simply a symptom 
of the conversion reaction, the examiner 
must so state, and provide reasons and 
bases for that opinion.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a SSOC 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

